Exhibit 10.1

 



SETTLEMENT AGREEMENT AND STIPULATION

 

 

THIS SETTLEMENT AGREEMENT and Stipulation dated as of April 3, 2014 by and
between plaintiff Tarpon Bay Partners LLC (“TARPON”), and defendant Worthington
Energy, Inc. (“COMPANY”).

 

BACKGROUND:

 

WHEREAS, there are bona fide outstanding Claims against the Company in the
principal amount of not less than $1,127,495; and

 

WHEREAS, these liabilities are past due; and

 

WHEREAS, TARPON acquired such liabilities on the terms and conditions set forth
in Claim Purchase Agreement(s), subject however to the agreement of the Company
and compliance with the provisions hereof; and

 

WHEREAS, TARPON and the Company desire to resolve, settle, and compromise
certain liabilities (hereinafter collectively referred to as the “Claims”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Defined Terms. As used in this Agreement, the following terms
shall have the following meanings specified or indicated (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 

“CLAIM AMOUNT” shall mean $1,035,473

 

"COMMON STOCK" shall mean the Company's common stock, $0. 001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

1

 

 

“COURT” shall mean the Circuit Court of the Second Judicial Circuit, Leon
County, Florida.

 

"DISCOUNT" shall mean thirty (30%) percent.

 

"DTC" shall have the meaning specified in Section 3b.

 

"DWAC" shall have the meaning specified in Section 3b.

 

"FAST" shall have the meaning specified in Section 3b.

 

“GROSS PROCEEDS” shall mean proceeds from sales of Settlement Shares by TARPON.

 

“NET PROCEEDS” shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees.

 

"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

“REMITTANCE AMOUNT” shall mean NET PROCEEDS multiplied by one minus the Discount
((1 – 0.30) or 0.70);

 

“SELLER“ shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

 

“SETTLEMENT SHARES” shall have the meaning specified in Section 3a.

 

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

 

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 

2

 

 

2.               Fairness Hearing. Upon the execution hereof, Company and TARPON
agree, pursuant to Section 3(a) (10) of the Securities Act of 1933 (the “Act”)
[and the applicable section of the General Statutes of Florida], to promptly
submit the terms and conditions of this Agreement to the Court for a hearing on
the fairness of such terms and conditions, and the issuance exempt from
registration of the Settlement Shares. This Agreement shall become binding upon
the parties only upon entry of an order by the Court substantially in the form
annexed hereto as Exhibit A (the “Order”).

 

3.               Settlement Shares.

 

a.               Following entry of an Order by the Court in accordance with
Paragraph 2 herein and the delivery by TARPON and Company of the Stipulation of
Dismissal (as defined below), in settlement of the Claims, the Company shall
issue and deliver to TARPON shares of its Common Stock (the “Settlement Shares”)
in one or more tranches as necessary, and subject to adjustment and ownership
limitations as set forth below, sufficient to generate proceeds such that the
aggregate Remittance Amount equals the Claim Amount. In addition, upon the
execution of this Agreement, the Company shall issue to TARPON a convertible
promissory note in the principal amount of Seventy Five Thousand Dollars
($75,000.00), maturing six (6) months from the date of issuance. The convertible
promissory note shall have no registration rights and shall be convertible into
the common stock of the Company at any time at a conversion price equal to 50%
of the low closing bid price for the thirty days prior to conversion.

 

b.              No later than the fifth Trading Day following the date that the
Court enters the Order, time being of the essence, Company shall: (i) cause its
legal counsel to issue an opinion to Company’s transfer agent, in form and
substance reasonably acceptable to TARPON and such transfer agent, that the
shares of Common Stock to be issued as the Initial Issuance and any additional
issuance are legally issued, fully paid and non-assessable, are exempt from
registration under the Securities Act, may be issued without restrictive legend,
and may be resold by TARPON without restriction pursuant to the Court Order; and
(ii) issue the Settlement Shares, in tranches as necessary, by physical
delivery, or as Direct Registration Systems (DRS) shares to TARPON’s account
with The Depository Trust Company (DTC) or through the Fast Automated Securities
Transfer (FAST) Program of DTC’s Deposit/Withdrawal Agent Commission (DWAC)
system, without any legends or restriction on transfer pursuant to the Court
Order. The date upon which the first tranche of the Settlement Shares has been
received into TARPON’s account and are available for sale by TARPON shall be
referred to as the “Issuance Date”.

 

 

 

3

 

 

c.               The Company shall deliver to TARPON, through the initial
tranche and any required additional tranches, that number of Settlement Shares
the proceeds of sales of which generate an aggregate Remittance Amount equal to
the Claim Amount. Following the sale and settlement of each tranche of
Settlement Shares issued by the Company to TARPON, TARPON shall cause to be
disbursed the Remittance Amount associated with such tranche to Sellers in
accordance with the Claim Purchase Agreements. To the extent that the Company
issues Settlement Shares in excess of that necessary to satisfy the aggregate
Claim Amount, TARPON shall return any excess Settlement Shares to Company for
retirement to treasury stock. The parties reasonably estimate that the fair
market value of the Settlement Shares and all other amounts received or to be
received by TARPON is equal to approximately $1,554,250.00. The parties
acknowledge that the number of Settlement Shares to be issued pursuant to this
Agreement is indeterminable as of the date of its execution, and could well
exceed the current existing number of shares outstanding as of the date of its
execution.

 

d.               Notwithstanding anything to the contrary contained herein, the
Settlement Shares beneficially owned by TARPON at any given time shall not
exceed the number of such shares that, when aggregated with all other shares of
Company then beneficially owned by TARPON, or deemed beneficially owned by
TARPON, would result in TARPON owning more than 9.99% of all of such Common
Stock as would be outstanding on such date, as determined in accordance with
Section 16 of the Exchange Act and the regulations promulgated thereunder. In
compliance therewith, the Company agrees to deliver the Initial Issuance and any
additional issuances in one or more tranches.

 

4.               Necessary Action. At all times after the execution of this
Agreement and entry of the Order by the Court, each party hereto agrees to take
or cause to be taken all such necessary action including, without limitation,
the execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.

 

5.               Releases. Upon receipt of all of the Settlement Shares required
to be delivered hereby, in consideration of the terms and conditions of this
Agreement, and except for the obligations, representations and covenants arising
or made hereunder or a breach hereof, the parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the “Released Parties”), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect
TARPON’s right and title to any securities heretofore or hereafter issued to it
by Company or any subsidiary of Company.

 

4

 

 

6.               Representations. Company hereby represents, warrants and
covenants to TARPON as follows:

 

a.               There are 6,490,000,000 shares of Common Stock of the Company
authorized, of which 219,224,987 Shares of Common Stock are issued and
outstanding as of April 3, 2014;

 

b.              The shares of Common Stock to be issued pursuant to the Order
are duly authorized, and when issued will be duly and validly issued, fully paid
and non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 

c.               Upon Court approval of this Stipulation and entry of the Order,
the shares will be exempt from registration under the Securities Act and
issuable without any restrictive legend;

 

d.              The Company has reserved from its duly authorized capital stock
a number of shares of Common Stock at least equal to the number of shares that
could be issued pursuant to the terms of the Order;

 

e.               If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;

 

f.                The execution of this Agreement and performance of the Order
by Company and TARPON will not (1) conflict with, violate or cause a breach or
default under any agreements between Company and any creditor (or any affiliate
thereof) related to the account receivables comprising the Claims, or (2)
require any waiver, consent, or other action of the Company or any creditor, or
their respective affiliates, that has not already been obtained;

 

 

 

 

 

5

 

 

g.               Without limitation, the Company hereby waives any provision in
any agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;

 

h.              The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;

 

i.                The execution, delivery and performance of this Agreement by
Company has been duly authorized by all requisite action on the part of Company
(including a majority of its independent directors), and this Agreement has been
duly executed and delivered by Company;

 

j.                Company did not enter into the transaction giving rise to the
Claims in contemplation of any sale or distribution of Company’s common stock or
other securities;

 

k.               There has been no modification, compromise, forbearance, or
waiver entered into or given by the Company with respect to the Claims. There is
no action based on the Claims by the Company that is currently pending in any
court or other legal venue, and no judgments based upon the Claims have been
previously entered in any legal proceeding;

 

l.                There are no taxes due, payable or withholdable as an incident
of Seller’s provision of goods and services, and no taxes will be due, payable
or withholdable as a result of settlement of the Claims;

 

m.              [reserved]

 

n.              To the best of the Company’s knowledge, no Seller is, directly
or indirectly, utilizing any of the proceeds received from TARPON for selling
the Claims to provide any consideration to or invest in any manner in the
Company or any affiliate of the Company;

 

o.              Company has not received any notice (oral or written) from the
SEC or Principal Market regarding a halt, limitation or suspension of trading in
the Common Stock; and

 

p.              No Seller will, directly or indirectly, receive any
consideration from or be compensated in any manner by, the Company, or any
affiliate of the Company, in exchange for or in consideration of selling the
Claims.

 

6

 

 

q.              Company acknowledges that TARPON or its affiliates may from time
to time, hold outstanding securities of the Company, including securities which
may be convertible in shares of the Company’s common stock at a floating
conversion rate tied to the current market price for the stock. The number of
shares of Common Stock issuable pursuant to this Agreement may increase
substantially in certain circumstances, including, but not necessarily limited
to the circumstance wherein the trading price of the Common Stock declines
during the Valuation Period. The Company’s executive officers and directors have
studied and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such transaction is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 

TARPON hereby represents, warrants and covenants to Company as follows:

 

a.               It is the owner of the Claims;

 

b.               It is a limited liability company duly filed and in good
standing under the laws of Connecticut, and

 

c.               The execution, delivery and performance of this Stipulation by
TARPON has been duly authorized by all requisite action on the part of TARPON,
and this Stipulation has been duly executed and delivered by TARPON.

 

7.               Continuing Jurisdiction. In order to enable the Court to grant
specific enforcement or other equitable relief in connection with this
Agreement, (a) the parties consent to the continuing jurisdiction of the Court
for purposes of enforcing this Agreement, and (b) each party to this Agreement
expressly waives any contention that there is an adequate remedy at law or any
like doctrine that might otherwise preclude injunctive relief to enforce this
Agreement.

 

8.               Conditions Precedent/ Default .

 

a.               If Company shall default in promptly delivering the Settlement
Shares to TARPON in the form and mode of delivery as required by Section 3
herein;

 

b.               If the Order shall not have been entered by the Court on or
prior to May 31, 2014;

 

 

7

 

c.               If the Company shall fail to comply with the Covenants set
forth in Paragraph 14 hereof;

 

d.              If Bankruptcy, dissolution, receivership, reorganization,
insolvency or liquidation proceedings or other proceedings for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company; or if the trading of the Common Stock shall have been
halted, limited, or suspended by the SEC or on the Principal Market; or trading
in securities generally on the Principal Market shall have been suspended or
limited; or minimum prices shall been established for securities traded on the
Principal Market; or there shall have been any material adverse change (i) in
the Company’s finances or operations, or (ii) in the financial markets such
that, in the reasonable judgment of the TARPON, makes it impracticable or
inadvisable to trade the Settlement Shares; and such suspension, limitation or
other action is not cured within ten (10) trading days; then, at the sole option
of Tarpon, the Company may be deemed to be in default of the Agreement and
Order, and this Agreement shall become null and void.

 

9.               Information. Company and TARPON each represent that prior to
the execution of this Agreement, they have fully informed themselves of its
terms, contents, conditions and effects, and that no promise or representation
of any kind has been made to them except as expressly stated in this Agreement.

 

10.             Ownership and Authority. Company and TARPON represent and
warrant that they have not sold, assigned, transferred, conveyed or otherwise
disposed of any or all of any claim, demand, right, or cause of action, relating
to any matter which is covered by this Agreement, that each is the sole owner of
such claim, demand, right or cause of action, and each has the power and
authority and has been duly authorized to enter into and perform this Agreement
and that this Agreement is the binding obligation of each, enforceable in
accordance with its terms.

 

11.            No Admission. This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation. This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.

 

8

 

 

12.             Binding Nature. This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs.

 

13.             Authority to Bind. Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.

 

14.             Covenants.

 

a.                For so long as TARPON or any of its affiliates holds any
Settlement Shares, neither Company nor any of its affiliates shall, without the
prior written consent of TARPON (which may not be unreasonably withheld), vote
any shares of Common Stock owned or controlled by it (unless voting in favor of
a proposal approved by a majority of Company’s Board of Directors), or solicit
any proxies or seek to advise or influence any person with respect to any voting
securities of Company; in favor of (1) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, causing a class of equity securities of Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Securities Exchange Act of 1934, as amended, taking any action which
would impede the purposes and objects of this Settlement Agreement.

 

b.              Upon the signing of the Settlement Order by the Court, the
Company shall file such SEC filings as may be required in respect of this
Settlement Agreement.

 

15.               Indemnification. Company shall indemnify, defend and hold
TARPON and its affiliates harmless with respect to all obligations of Company
arising from or incident or related to this Agreement, including, without
limitation, any claim or action brought derivatively or directly by the Seller
or shareholders of Company.

 

 

9

 

 

16.             Legal Effect. The parties to this Agreement represent that each
of them has been advised as to the terms and legal effect of this Agreement and
the Order provided for herein, and that the settlement and compromise stated
herein is final and conclusive forthwith, subject to the conditions stated
herein, and each attorney represents that his or her client has freely consented
to and authorized this Agreement after have been so advised.

 

17.            Waiver of Defense. Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry. Company
further waives any defense based on the rule against splitting causes of action.
The prevailing party in any motion to enforce the Order shall be awarded its
reasonably attorney fees and expenses in connection with such motion. Except as
expressly set forth herein, each party shall bear its own attorneys’ fees,
expenses and costs.

 

18.            Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

19.            Choice of Law, Etc. Notwithstanding the place where this
Agreement may be executed by either of the parties, or any other factor, all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to agreements made and to be
fully performed in that State and without regard to the principles of conflicts
of laws thereof. Any action brought to enforce, or otherwise arising out of this
Agreement shall be brought only in the Court (as defined in this Agreement).

 

 

10

 

 

20.           Exclusivity. For a period of thirty (30) days from the date of the
execution of this Agreement, (a) Company and its representatives shall not
directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to any liabilities, or any financial
transaction having an effect or result similar to the transactions contemplated
hereby, and (b) TARPON shall have the exclusive right to negotiate and execute
definitive documentation embodying the terms set forth herein and other mutually
acceptable terms.

 

21.           Inconsistency. In the event of any inconsistency between the terms
of this Agreement and any other document executed in connection herewith, the
terms of this Agreement shall control to the extent necessary to resolve such
inconsistency.

 

22.           NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a)             the date delivered, if delivered by personal delivery as against
written receipt therefor or by confirmed facsimile transmission,

 

(b)             the seventh business day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or

 

(c)              the second business day after mailing by domestic or
international express courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

11

 

 

Company:

 

Worthington Energy, Inc.
Attn: Chief Executive Officer
Tel No.: 775-450-1515

E-mail: chasv@paxenergyinc.com

 

and the copy should go to:

 

Tarpon Bay Partners LLC

 

17210 Germano Court

Naples, FL 34110

Telephone No.: 203-431-8300

 

 

and

 

Krieger & Prager LLP

39 Broadway

Suite 920

New York, NY 10006

Attn: Samuel M. Krieger, Esq.

Telephone No.: (212) 363-2900

Telecopier No.: (212) 363-2999

E-mail : sk@kplawfirm.com

 

 

12

 

 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 



  TARPON BAY PARTNERS LLC    

 

 

    By: /s/ signature     Name: illegible     Title: Manager          

 

 

 

 

  WORTHINGTON ENERGY, INC.    

 

 

 

    By: /s/ Charles Volk     Name: Charles Volk     Title: Chief Executive
Officer  



 

 

 

 

 

 

 



13



 

 